Exhibit 10.2





OPTION TO PURCHASE STATE MINING CLAIMS
 
This Option to Purchase State Mining Claims (“Agreement”) is dated and effective
this 29th day of September, 2020 (“Effective Date”), by and between Contango
Minerals Alaska, LLC, an Alaska limited liability company (“NewCo”), and Peak
Gold, LLC, a Delaware limited liability company (“Optionee”).
 
RECITALS
 
A.            On or about the date hereof, Optionee has transferred and assigned
to NewCo those unpatented State of Alaska mining claims described in Exhibit A
hereto.
 
B.            NewCo desires to grant to Optionee, and Optionee desires to
acquire from NewCo the option to acquire the State Claims (defined below) in
accordance with the terms of this Agreement.
 
THEREFORE, for good and valuable consideration, the receipt of which is hereby
acknowledged, NewCo and Optionee agree as follows:
 
AGREEMENT
 
1.            Definitions.  In addition to terms defined elsewhere in this
Agreement, the following terms used in this Agreement shall have the meanings
set forth in this Section:
 
“Acquired State Claims” means the State Claims that are set forth in the Option
Notice.
 
“Affected Obligation” has the meaning set forth in Section 15(e).
 
“Affiliate” means, as to any person, any other person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person.  For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”),
when used with respect to a specific person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such person, whether through a substantial or majority ownership of
voting securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the preamble.
 
“Business Days” means any calendar day other than a Saturday, Sunday or any
statutory or civic holiday observed by banks in the State of Alaska.
 
“CFIUS” means the U.S. government’s Committee for Foreign Investment in the
United States.
 

--------------------------------------------------------------------------------



“CFIUS Clearance” means (a) official written notice from CFIUS to NewCo or
Optionee that:  (i) CFIUS has completed a review or investigation of the
transaction contemplated by this Agreement under Section 721 of the Defense
Production Act, 50 U.S.C. § 4565, and its implementing regulations (“Section
721”) and there are no unresolved national security concerns with respect to the
transaction contemplated by this Agreement; (ii) the transaction contemplated by
this Agreement is not a “covered transaction” within the meaning of Section 721;
or (iii) CFIUS has sent a report to the President of the United States
requesting the President’s decision on the CFIUS Notice submitted in connection
with the transaction contemplated by this Agreement and either (x) the period
under Section 721 during which the President may announce his decision to take
action to suspend, prohibit or place any limitation on such transaction has
expired without any such action being announced or taken, or (y) the President
has announced a decision not to take any action to suspend, prohibit or place
any limitation on such transaction; or (b) any other action by the U.S.
Government that establishes that the U.S. Government will not take adverse
action under Section 721 with respect to the transaction contemplated by this
Agreement.
 
“CFIUS Notice” means official notice of the transaction contemplated by this
Agreement under Section 721.
 
“Closing” has the meaning set forth in Section 5(a).
 
“Effective Date” has the meaning set forth in the preamble.
 
“Environmental Law” means any Law relating to reclamation or restoration of
property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public health and safety from
environmental hazards; protection of cultural or historic resources; management,
treatment, storage, disposal or control of, or exposure to, Hazardous Materials;
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or Hazardous Materials, to air, surface water and groundwater;
and all other Laws relating to manufacturing, processing, distribution, use,
treatment, storage, disposal, handling or transport of pollutants, contaminants,
chemicals or industrial, toxic or Hazardous Materials.
 
“Factual Geologic Data” means all drill hole and surface sample analyses
(including multielement chemistry and precious metals assays), isotopic
analyses, geophysical survey results, descriptive drill hole logs, drill hole
locations, depths, orientations, and azimuths, airborne point arrays and
topographic maps, geologic maps and cross sections including field notes and
other data of a factual nature relating to the State Claims.
 
“Force Majeure” means any matter (whether foreseeable or unforeseeable) beyond a
Party’s reasonable control, including but not limited to:  acts of God,
unusually inclement weather, acts of war, insurrection, riots or terrorism,
pandemics, strikes, lock-outs or other labor disputes; inability to obtain
necessary materials or obtain permits, approvals or consents within a reasonable
time; or damage to, destruction of, or unavoidable shut-down of necessary
facilities.
 
“Governmental Authority” means local, state, federal, or foreign governmental
agencies or courts, sovereign Native entities or organizations, or any officer
or official acting under color of governmental authority (any such agency,
court, entity, organization, officer, or official).
 
“Governmental Fees” means all rentals, holding fees, location fees, maintenance
payments or other payments required by any Law to be paid to a federal, state,
territorial or other Governmental Authority, in order to locate or maintain the
State Claims in good standing.
 
2

--------------------------------------------------------------------------------



“Hazardous Materials” means any chemical, material or substance defined or
regulated as toxic, hazardous, infectious, explosive, radioactive, carcinogenic
or mutagenic, or as a pollutant or contaminant, or as a waste, under any
applicable Environmental Law and includes petroleum and petroleum products,
asbestos containing materials and polychlorinated biphenyls, but excludes
commercial cleaning products.
 
“Law” or “Laws” means all federal, state, tribal, municipal, local and foreign
laws (statutory or common), rules, ordinances, regulations, grants, concessions,
franchises, licenses, orders, directives, judgments, decrees, and other
governmental restrictions, including permits and other similar requirements,
whether legislative, municipal, administrative or judicial in nature, including
Environmental Laws, which are applicable to the State Claims, regardless of
whether or not in existence or enacted or adopted hereafter; provided, however,
nothing in this definition is intended to make laws applicable to the Parties
during periods when the laws are not applicable by their terms or the timing of
their enactment.
 
“Liens” means any pledge, claim, lien, charge, option, hypothec, mortgage,
security interest, restriction, adverse right, prior assignment, lease,
sublease, royalty, levy, right to possession or any other encumbrance, easement,
license, right of first refusal, covenant, voting trust or agreement, transfer
restriction under any shareholder or similar agreement, right or restriction of
any kind or nature whatsoever, whether contingent or absolute, direct or
indirect, or any agreement, option, right or privilege (whether by Law, contract
or otherwise) capable of becoming any of the foregoing.
 
“Losses” means any and all loss, damage, injury, cost, expense (including
reasonable attorneys’ fees), claim, fine, order, penalty, demand or liability,
including but not limited to environmental and reclamation liabilities.
 
“NewCo” has the meaning set forth in the preamble.
 
“Notice” has the meaning set forth in Section 1515(a).
 
“Option” has the meaning set forth in Section 2(a).
 
“Option Exercise Date” has the meaning set forth in Section 4.
 
“Option Notice” has the meaning set forth in Section 2(b).
 
“Option Period” has the meaning set forth in Section 4.
 
“Optionee” has the meaning set forth in the preamble.
 
“Party” means NewCo or Optionee, individually, as the context so requires, and
the term “Parties” shall mean, collectively, NewCo and Optionee, and their
successors or assigns collectively.
 
3

--------------------------------------------------------------------------------



“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing into or through the environment (including,
without limitation, ambient air (indoor or outdoor), surface water, groundwater,
land surface or subsurface strata).
 
“State Claims” means (i) the unpatented mining claims set forth in Exhibit A
hereto and all extralateral rights, water and water rights, easements and
rights-of-way or other appurtenances and tenures attached to or associated with
such claims, and (ii) any extension, renewal, replacement, conversion,
amendment, relocation or substitution of any such mining claim.
 
“Taking” has the meaning set forth in Section 13.
 
2.            Option.
 
(a)            NewCo hereby grants to Optionee, and its permitted successors and
assigns, the exclusive option (“Option”) to acquire the State Claims, in one
exercise, during the Option Period (as defined below); provided, however, that
Optionee may only make one exercise of the Option and may only deliver one
Option Notice (as defined below) subject to Section 2(b).
 
(b)            Optionee may exercise the Option during the Option Period by
delivering to NewCo a written notice (“Option Notice”) pursuant to Section 15(a)
below indicating that Optionee elects to acquire some or all of the State
Claims.  Based on any disclosures provided by NewCo pursuant to Section 6(c)
below, Optionee may modify the list of State Claims described in the Option
Notice by providing Notice to NewCo at least two (2) Business Days prior to
Closing setting forth a list of State Claims that Optionee is electing to
acquire.
 
3.            Purchase Price.  At the Closing, Optionee shall pay to NewCo the
Purchase Price (as defined below) for the Acquired State Claims, payable by wire
transfer pursuant to wiring instructions provided by NewCo.  The “Purchase
Price” shall be $50,000, regardless of whether the Option exercise is partial or
full, plus all reasonable costs and expenses paid or incurred by NewCo
(including but not limited to fees, costs and expenses of legal counsel(s) and
other advisors in connection therewith) to maintain any of the State Claims
pursuant to the provisions of this Agreement.
 
4.            Option Period.  The Option shall be exercisable for a period
commencing on the date that is six (6) months after the Effective Date hereof
and ending on the earlier of (a) the date that is eighteen (18) months after the
Effective Date or (b) the date of termination of this Agreement pursuant to its
terms (the “Option Period”).  In order to exercise the Option, Optionee must
provide the Option Notice to NewCo during the Option Period (the date of
delivery, the “Option Exercise Date”).  Upon expiration of the Option Period,
this Agreement shall automatically terminate with no further action on the part
of any person, and be of no further force and effect, unless Optionee has
delivered an Option Notice in accordance with the provisions of this Agreement
during the Option Period, and the associated Closing has not occurred prior to
the expiration of the Option Period, in which case this Agreement shall remain
in full force and effect until the completion of the associated Closing.  The
Optionee may terminate this Agreement at any time during the Option Period by
providing written notice of such termination to NewCo.  Time is of the essence
with respect to Optionee’s delivery of the Option Notice.
 
4

--------------------------------------------------------------------------------

5.            Closing.
 
(a)            The Parties shall complete a closing at the offices of Optionee
with respect to the State Claims (the “Closing”) on the date specified by
Optionee in its Option Notice to NewCo, which date shall be either (i) between
ten (10) days and thirty (30) days after the Option Exercise Date if Optionee
determines that no CFIUS filing is necessary, or (ii) within five (5) Business
Days following CFIUS Clearance, unless otherwise mutually agreed by the Parties,
subject to any election by Optionee to not close based on any disclosures
provided pursuant to Section 6(c); provided that in no event shall the Closing
occur under item (ii) more than three (3) years after the Effective Date at
which time all rights of Optionee to acquire the State Claims hereunder shall
terminate.
 
(b)            At least five (5) days before the Closing, NewCo will provide
Optionee with a calculation of the Purchase Price, including reasonable details
and support for all costs and expenses paid or incurred by NewCo to maintain the
State Claims pursuant to the provisions of this Agreement which have not been
paid by Optionee to NewCo prior to such date pursuant to Section 8, and the
Parties shall negotiate in good faith in order to agree upon the reasonable
costs and expenses to be included in the final calculation of the Purchase Price
prior to the Closing.
 
(c)            At the Closing:  (i) NewCo will deliver to Optionee an executed
and acknowledged mining deed in the form of Exhibit B conveying to Optionee all
of NewCo’s rights, title and interests in and to the Acquired State Claims; (ii)
NewCo will deliver to Optionee all Factual Geologic Data that NewCo owns or
controls, which it obtained from the Acquired State Claims; (iii) Optionee will
deliver to NewCo the Purchase Price by wire transfer to an account designated in
writing by NewCo in immediately available funds; and (iv) Optionee will deliver
to NewCo all documents as reasonably requested by Newco that are necessary to
confirm the assumption, for all purposes, of all royalty payment obligations of
NewCo relating to the Acquired State Claims pursuant to that certain Omnibus
Second Amendment and Restatement of Royalty Deeds between NewCo and Royal Gold,
Inc., dated as of even date herewith.  NewCo makes no representation or warranty
as to the accuracy or completeness of any Factual Geologic Data provided
pursuant to this Agreement or the fitness of any such Factual Geologic Data for
any purpose, and Optionee acknowledges and agrees that NewCo shall have no
liability for any damages relating to any inaccuracies or incompleteness of such
information, except for damages resulting from fraud or intentional
misrepresentations by NewCo.
 
(d)            The obligation of each Party to consummate the Closing is subject
to delivery by the other Party of all items set forth for such Party’s delivery
in Section 5(c) and the payment or reimbursement of all fees and expenses
incurred by NewCo in accordance with Section 5(e). If NewCo fails to timely
deliver any of the documents required to be delivered by it at the Closing and
if Optionee has performed all of its obligations under this Agreement with
respect to the Closing, the Optionee shall be entitled to the remedy of specific
performance, as well as all other legal and equitable remedies available to it.
 
(e)            All recording fees, transfer fees and other closing costs,
including all legal and other fees and expenses reasonably incurred by NewCo and
its affiliates in connection with the Closing and any CFIUS Approval under
Section 12, shall be borne by and paid by Optionee or promptly reimbursed to
NewCo.
 
5

--------------------------------------------------------------------------------





6.
Representations and Warranties.

 
(a)            Each Party represents and warrants to the other Party as of the
Effective Date and the Closing as follows:  (i) it is an entity duly organized,
qualified to transact business, and in good standing under the Laws of its
jurisdiction of organization, and is duly qualified to transact business and in
good standing in each jurisdiction where the nature of its assets and operations
make such qualification necessary; (ii) it has the full right, power and
capacity to enter into and perform this Agreement and all transactions
contemplated herein, and all corporate, board of directors and other actions
required to authorize it to enter into and perform this Agreement have been
properly taken; (iii) it will not breach any other agreement or arrangement by
entering into or performing this Agreement, and this Agreement has been duly
executed and delivered by it and is valid and binding upon it in accordance with
its terms; and (iv) it has relied solely on its own appraisals and estimates as
to the value of the State Claims.  Additionally, this representation is limited
by applicable bankruptcy, insolvency, moratorium, and other similar laws
affecting generally the rights and remedies of creditors and secured parties.
 
(b)            NewCo represents and warrants to Optionee as of the Effective
Date of this Agreement and the Closing that, subject to the paramount title of
the State of Alaska, NewCo (i) is the holder of an undivided legal and
beneficial interest in the State Claims in the form and to the extent it
received them pursuant to the Separation and Distribution Agreement dated as of
even date herewith, by and among NewCo, Optionee, Contango ORE, Inc., a Delaware
corporation, CORE Alaska, LLC, a Delaware limited liability company, Royal Gold,
Inc., a Delaware corporation, and Royal Alaska, LLC, a Delaware limited
liability company; (ii) has not granted or created any Liens against the State
Claims; and (iii) has not granted any person:  (A) the right to use the State
Claims or any royalty or other interest whatsoever in production from the State
Claims, or (B) any back-in rights, earn-in rights, rights of first refusal or
similar provisions or rights which would adversely affect the Optionee’s
interest in the State Claims.
 
(c)            NewCo represents and warrants to Optionee as of the Closing the
following with respect to the State Claims to the actual knowledge of NewCo:
 
i.            except as otherwise disclosed in writing to Optionee at least
five (5) Business Days prior to Closing, during NewCo’s ownership of the State
Claims, there has been no unpermitted Release by or on behalf of NewCo of
Hazardous Materials on, from, or under the State Claims;
 
ii.            except as otherwise disclosed in writing to Optionee at least
five (5) Business Days prior to Closing, none of the State Claims (including
soils, groundwater or surface water located within any of the State Claims) has
been the source of or subject to any Release of any Hazardous Materials which
would reasonably be expected to result in any Losses or violation of any
Environmental Laws;
 
iii.            NewCo has complied in all material respects with its obligations
and commitments under this Agreement.
 
6

--------------------------------------------------------------------------------





7.
Conduct of Operations during Option Period.

 
(a)            All activities carried out by or on behalf of NewCo on any of the
State Claims during the Option Period shall materially conform to applicable
Laws, including Environmental Laws.
 
(b)            No implied covenants or conditions whatsoever shall be read into
this Agreement relating to the prospecting or exploration of the State Claims or
any other operations of NewCo hereunder, including but not limited to the time
therefor or measure of diligence thereof.  Any operations conducted by NewCo
upon or relating to the State Claims shall be conducted at such time and in such
manner as NewCo, in its sole discretion deems advisable, subject only to the
express provisions of this Agreement.
 


8.
Maintenance of the State Claims During Term of Agreement.

 
(a)            Subject to Section 8(c), during the Option Period, NewCo shall
use commercially reasonable efforts to:
 
i.            perform or cause to be performed all actions necessary to maintain
the State Claims in good standing under applicable Laws, including completion of
assessment work, payment of all Governmental Fees and satisfying filing
requirements of any Governmental Authority;
 
ii.            pay any taxes, assessments or government charges that are imposed
upon any improvements, equipment or other personal property placed on the State
Claims by NewCo or imposed or based on any of NewCo’s activities on the State
Claims, other than those being contested in good faith; and
 
iii.            keep the State Claims free and clear of any and all mechanics or
materialmen’s liens in connection with services performed and supplies provided
at NewCo’s request; provided that NewCo may refuse to pay any claims asserted
against it or the State Claims that NewCo disputes in good faith; provided that
in no event shall NewCo permit or allow title to the State Claims to be
encumbered or lost as a result of nonpayment of any mechanics or materialmen’s
liens in connection with services performed and supplies provided at NewCo’s
request.
 
(b)            At least five (5) Business Days prior to filing or recording with
any Governmental Authority any affidavit of labor or other document required to
maintain the State Claims in good standing, NewCo shall deliver to Optionee a
draft copy of the documents that NewCo proposes to file or record, and NewCo
shall reasonably consider any comments provided by Optionee during the five
Business Day period.
 
(c)            Prior to paying any amounts due for purposes of complying with
Section 8(a)(i) or 8(a)(ii), NewCo shall provide Optionee Notice of the payment
due date, if any, and the amount of any such payment at least thirty (30) days
prior to the date of such payment, or, if NewCo receives a notice of payment due
in fewer than thirty (30) days, reasonably promptly upon learning of such
payment deadline.  Optionee shall be obligated to pay to NewCo the amount of any
such payment in full in immediately available funds within ten (10) days of
receipt of a Notice contemplated by this Section 8(c), or, if the due date for
such payment is sooner, at least three (3) days prior to the date of payment. 
If Optionee fails to timely make any payment pursuant to this Section 8(c), the
Option Period shall expire, this Agreement shall terminate in all respects and
NewCo shall have no obligation to maintain the State Claims.
 
7

--------------------------------------------------------------------------------



(d)            If NewCo determines that any of the State Claims should be
amended or relocated or that any other title curative action should be taken
with respect to those claims, NewCo shall provide Notice to Optionee describing
the proposed action and providing a copy of all documents that NewCo proposes to
file or record with any Governmental Authority related to such amendment,
relocation or title curative action at least five (5) Business Days prior to any
recording or filing.  NewCo shall reasonably consider any comments provided by
Optionee during the five (5) Business Day period.  Any amended or relocated
State Claim or any other interest acquired by NewCo within the boundaries of the
State Claims shall be included in the State Claims that are subject to this
Agreement.
 
9.            Inspections.  From and after the date of this Agreement, upon
reasonable prior Notice to NewCo (it being agreed that in the ordinary course,
five (5) Business Day written Notice given on a Business Day shall be
reasonable), and during normal business hours, Optionee shall be entitled to
enter, at its own risk, the State Claims at reasonable times for purposes of
conducting reasonable inspections of any of NewCo’s operations, facilities or
structures as Optionee deems necessary to assess the condition thereof; provided
that Optionee shall not perform any invasive testing without NewCo’s prior
written consent; provided further, notwithstanding any provision herein to
contrary, that NewCo shall not be required to take any action or pay any amounts
for additional maintenance or care of the State Claims that may result from the
Optionee’s or its agents’ or representatives’ entry or actions upon the State
Claims.  Optionee shall restore, repair and replace any and all damage or
destruction of the State Claims caused by Optionee or its agents or
representatives.  During any entry upon the State Claims, Optionee shall
maintain comprehensive general liability insurance in an amount not less than
$1,000,000 for bodily injury to one person for each occurrence, $2,000,000 for
bodily injuries to more than one person arising out of each occurrence and
$500,000 for property damage arising out of each occurrence.  Prior to any such
entry, Optionee shall deliver to NewCo certificates of insurance evidencing such
coverage and naming NewCo as an additional insured and providing for not less
than thirty (30) days’ Notice of cancellation or material modification to
NewCo.  Optionee shall indemnify, defend and hold NewCo and its Affiliates
harmless against and from any and all loss, cost, damage, liability and expense
(including but not limited to reasonable attorneys’ fees and costs) incurred by
or asserted against NewCo to the extent arising out of, in connection with or
attributable to entry by Optionee or its agents or representatives upon the
State Claims or any of such person’s activities thereon, unless caused by
NewCo’s intentional misconduct or gross negligence.  NewCo shall have the right
to have a representative present during any site inspections.  Optionee’s
obligations under this Section 9 shall survive Closing as well as any
termination of this Agreement.
 
10.            Transfer of Interests.  During the term of this Agreement, a
Party may transfer all or any portion of its interests in or under this
Agreement or the State Claims only in accordance with the provisions of this
Section 10.
 
8

--------------------------------------------------------------------------------



(a)            NewCo may transfer its rights, title or interests in or to any of
the State Claims only following thirty (30) days prior Notice to Optionee.  If
Optionee delivers to NewCo an Option Notice during that thirty (30) day period,
NewCo shall convey the State Claims to Optionee in accordance with Section 2. 
Any transfer by NewCo of any of its right, title or interest in or to the State
Claims to any person other than NewCo shall be made expressly subject to the
terms of this Agreement and shall not be effective unless the transferee agrees
in writing with Optionee to be bound by the terms of this Agreement to the same
extent as NewCo with respect to the conveyed State Claims.
 
(b)            Optionee may only transfer its rights under this Agreement to an
Affiliate of Optionee at any time, but Optionee shall remain liable for
performing this Agreement; provided that, at least five (5) Business Days prior
to any such transfer, Optionee shall provide written Notice to NewCo identifying
the transferee.
 
(c)            NewCo shall not create or convey any royalty, or other right to
any payment based on production of minerals from the State Claims without
Optionee’s prior written consent, which may be withheld in Optionee’s sole
discretion.
 
(d)            NewCo shall not pledge, mortgage or otherwise create, establish
or convey any Lien on or with respect to the State Claims, without the prior
written consent of Optionee, which may be withheld in Optionee’s sole
discretion.
 


11.
Indemnities.

 
(a)            Indemnification by NewCo.  NewCo shall indemnify and hold
harmless, Optionee and its Affiliates and their respective officers, directors,
employees, agents and representatives from and against any and all Losses
arising out of or resulting from:
 
(i)            any representations or warranties of NewCo in this Agreement not
being true and accurate when made or as of Closing; and
 
(ii)            any failure by NewCo to perform any of its covenants,
agreements, or obligations in this Agreement.
 
(b)            Indemnifications by Optionee.  Optionee shall indemnify and hold
harmless, NewCo and its Affiliates and their respective officers, directors,
employees, agents and representatives from and against any and all Losses
arising out of or resulting from:
 
(i)            any representations or warranties of Optionee in this Agreement
not being true and accurate when made or as of Closing; and
 
(ii)            any failure by Optionee to perform any of its covenants,
agreements, or obligations in this Agreement.
 
(c)            The indemnities set forth in this Section shall survive the
expiration or termination of this Agreement and any Closing undertaken pursuant
to this Agreement.


9

--------------------------------------------------------------------------------





12.
CFIUS Approval.

 
(a)            If Optionee determines that CFIUS review is warranted, NewCo and
Optionee shall work together to, as promptly as practicable, complete
governmental processes pursuant to Section 721 in connection with this
Agreement.  In particular, each of NewCo and Optionee shall:  (i) jointly submit
a draft CFIUS Notice to CFIUS and complete the consultation process contemplated
by 31 C.F.R. § 800.401(f) with respect to the transaction contemplated by this
Agreement no later than seven (7) days after the Option Exercise Date; (ii) no
later than five (5) Business Days after receipt of CFIUS notification that the
draft filing meets the requirements of 31 C.F.R. § 800.402 and is, accordingly,
complete, jointly file with CFIUS a CFIUS Notice as contemplated by 31 C.F.R. §
800.401(a); (iii) to the extent reasonably feasible, provide CFIUS with any
additional or supplemental information requested by CFIUS or its member agencies
during the review process; and (iv) take all commercially reasonable steps
advisable, necessary or desirable to obtain CFIUS Clearance and prevent
impediments to consummation of the transaction contemplated by this Agreement.
 
(b)            NewCo and Optionee shall promptly inform the other of any request
for information or other communication from any Governmental Authority regarding
the transaction contemplated by this Agreement in connection with the review
processes contemplated by this Section 11 and shall cooperate with each other
with respect to any response to such communication.  In connection with and
without limiting the foregoing, to the extent reasonably practicable and unless
prohibited by applicable Law or by a cognizant Governmental Authority, NewCo and
Optionee shall (i) give each other reasonable advance Notice of all meetings
with any Governmental Authority relating to the transaction contemplated by this
Agreement, (ii) give each other an opportunity to participate in each of such
meetings, (iii) keep such other Party reasonably apprised with respect to any
oral communications with any Governmental Authority regarding the transaction
contemplated by this Agreement, (iv) provide each other with a reasonable
advance opportunity to review and comment upon, and consider in good faith the
views of the other with respect to, all written communications with a
Governmental Authority regarding the transaction contemplated by this Agreement,
and (v) provide each other (or counsel of each Party, as appropriate) with
copies of all written communications to or from any Governmental Authority
relating to the transaction contemplated by this Agreement.  Any such
disclosures, rights to participate or provisions of information by one Party to
the other may be made on a counsel-only basis to the extent required under
applicable Law or as appropriate to protect confidential business information.
 
13.            Condemnation.  Notwithstanding anything contained herein to the
contrary, in the event of any condemnation, purchase in lieu of condemnation, or
other taking (each, a “Taking”) with respect to all or any portion of the State
Claims, this Agreement shall automatically terminate as to the State Claims so
condemned or taken.  NewCo will promptly deliver Notice to Optionee in the event
of any proposed Taking.  Optionee may request that NewCo challenge any proposed
Taking; provided that NewCo’s costs and expenses incurred in connection with any
such challenge and the resulting negotiations shall be paid by Optionee to NewCo
within thirty (30) days after receipt of an invoice therefor, and Optionee shall
have the right to participate and direct NewCo’s actions in any such challenge. 
In the event (i) any award is granted with respect to a Taking, and (ii) Closing
occurs pursuant to the terms hereof, Optionee shall receive such award at
Closing.  Further, if Closing occurs, NewCo shall assign its interest in any
award to be made with respect to any proposed Taking(s).  In the event Closing
does not occur, NewCo shall be entitled to receive any award granted with
respect to a Taking or proposed Taking. Notwithstanding the terms of this
Section 13, NewCo shall not have any obligation to contest any proposed Taking
unless requested by Optionee, and, in the absence of such a request, any
election of NewCo to not contest any such proposed Taking shall not be a
violation of this Section 13 or any other term of this Agreement.


10

--------------------------------------------------------------------------------

14.            Survival.  The representations, warranties and indemnities set
forth in Sections 6, 9 and 11 of this Agreement shall survive the termination of
this Agreement and the Closing, including any claims for Losses in respect of
any breach thereof.
 
15.            General Provisions.
 
(a)            Notice.  All notices or other communications to either Party
(“Notice”) shall be in writing and shall be sufficiently given if (i) delivered
in person, (ii) sent by registered or certified mail, return receipt requested,
or (iii) sent by overnight mail by a courier that maintains a delivery tracking
system.  Subject to the following sentence, all notices shall be effective and
shall be deemed delivered (i) if by personal delivery, on the date of delivery,
(ii) if by mail, on the date of delivery as shown on the actual receipt, and
(iii) if by courier, as documented by the courier’s tracking system.  If the
date of such delivery or receipt is not a Business Day, the Notice or other
communication delivered or received shall be effective on the next Business
Day.  A Party may change its address or other contact information from time to
time by Notice to the other Party as indicated above.
 
All notices to NewCo shall be addressed to:
 
Contango Minerals Alaska, LLC
c/o Contango ORE, Inc.
3700 Buffalo Speedway, Suite 925
Houston, TX 77098
Email:

Attention: President and CEO


 
All notices to Optionee shall be addressed to:
 
Peak Gold, LLC
c/o Kinross Gold U.S.A., Inc.
5075 S. Syracuse Street, Suite 800
Denver, CO  80237
Email:

Attention: General Counsel


(b)            Inurement.  All covenants, conditions, indemnities, limitations,
and provisions contained in this Agreement apply to, and are binding upon the
Parties to this Agreement, their heirs, representatives, successors, and
assigns.
 
11

--------------------------------------------------------------------------------

(c)            Waiver.  No waiver of any provision of this Agreement, or waiver
of any breach of this Agreement, shall be effective unless the waiver is in
writing and is signed by the Party against whom the waiver is claimed.  No
waiver of any breach shall be deemed to be a waiver of any other subsequent
breach.
 
(d)            Modification.  No modification, variation, or amendment of this
Agreement shall be effective unless it is in writing and signed by all Parties
to this Agreement.
 
(e)            Force Majeure.  If a Party is prevented from completing any
obligation under this Agreement, other than an obligation that may be satisfied
by the payment of money, by a Force Majeure (the “Affected Obligation”), the
Affected Obligation shall be suspended and that Party shall not be deemed in
default or liable for damages or other remedies as a result thereof for so long
as that Party is prevented from complying with the Affected Obligation by the
Force Majeure; provided, that that Party shall promptly notify the other Party
in writing of the existence of any event of Force Majeure, and shall exercise
diligence and reasonable efforts to remove or overcome the cause of such
inability to undertake the Affected Obligation, and shall recommence performance
thereof as soon as reasonably possible.  The affected Party shall thereafter
have an additional period of time equal to the duration of the Force Majeure to
complete the Affected Obligation.
 
(f)            Entire Agreement.  This Agreement sets forth the entire agreement
of the Parties with respect to the transactions contemplated herein and
supersedes any other agreement, representation, warranty, or undertaking,
written or oral.
 
(g)            Memorandum.  A memorandum of this Agreement in the form attached
as Exhibit C shall be recorded in the records of the Fairbanks Recording
District, State of Alaska promptly after execution of this Agreement.  This
Agreement shall not be recorded.
 
(h)            Further Assurances.  Each of the Parties agrees that it shall
take from time to time such actions and execute such additional instruments as
may be reasonably necessary or convenient to implement and carry out the intent
and purpose of this Agreement.
 
(i)            Attorneys’ Fees.  In any litigation between the Parties to this
Agreement, or persons claiming under them resulting from, arising out of, or in
connection with this Agreement, or the construction or enforcement thereof, the
substantially prevailing Party or Parties shall be entitled to recover from the
defaulting Party or Parties, all reasonable costs, expenses, attorneys' fees,
expert fees, and other costs of suit incurred by it in connection with such
litigation, including such costs, expenses and fees incurred prior to the
commencement of the litigation, in connection with any appeals, and collecting
any final judgment entered therein.  If a Party or Parties substantially
prevails on some aspects of such action, but not on others, the court may
apportion any award of costs and attorneys' fees in such manner as it deems
equitable.
 
(j)            Construction.  The section and paragraph headings contained in
this Agreement are for convenience only and shall not be used in the
construction of this Agreement.  The invalidity of any provision of this
Agreement shall not affect the enforceability of any other provision of this
Agreement.  The Parties have been represented by legal counsel in negotiating
preparing this Agreement and any rules of construction for or against the dafter
of an agreement shall not be applicable.
 
12

--------------------------------------------------------------------------------

 
(k)            Currency.  All references to dollars herein shall mean United
States dollars.
 
(l)            Rule Against Perpetuities.  Any option or right to acquire any
property interests under this Agreement shall be exercised, it at all, within
the maximum time period allowed under any applicable rule against perpetuities
or any analogous statutory or common law principle.
 
(m)            No Third-Party Beneficiaries.  This Agreement shall be construed
to benefit the Parties and their respective successors and permitted assigns
only and shall not be construed to create third party beneficiary rights in any
other party, governmental agency or organization, except as provided in Section
10.
 
(n)            Governing Law.  This Agreement shall be governed by, interpreted
and enforced in accordance with the laws of the State of Alaska, without regard
to that State’s conflicts of laws provisions.
 
(o)            Venue.  Any disputes arising under or related to this Agreement
shall be resolved by a federal or state court in the State of Alaska having
jurisdiction over the matter.
 
(p)            Fees and Commissions.  Except as set forth in Section 3, each
Party shall be solely responsible for any fees or commissions associated with
any attorneys, accountants, financial advisors, real estate brokers or agents
that it utilizes in connection with the preparation of this Agreement.
 
(q)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, and all such counterparts
together shall constitute one and the same agreement.
 


 
[SIGNATURES FOLLOW ON NEXT PAGE]
 
13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
Contango Minerals Alaska, LLC
 


By:      /s/ Rick Van Nieuwenhuyse


Name:  Rick Van Nieuwenhuyse


Title:      President and Chief Executive Officer
Peak Gold, LLC
By: Royal Alaska, LLC, its manager
 
By:  /s/ William Heissenbuttel


Name: William Heissenbuttel


Title:     President



--------------------------------------------------------------------------------

EXHIBIT A
 
TO
 
OPTION TO PURCHASE STATE MINING CLAIMS
 
THE STATE CLAIMS


A-1

--------------------------------------------------------------------------------



 
Exhibit A to Option to Purchase State Mining Claims
 
Copper River Meridian, Fairbanks Recording District, AK
 
 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MRTSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614253
TOK 1
2/17/2010
MCL
Trad
 
16N
13E
9
NW
NW
3/1/2010
2010-002885
3/31/2010
2010-005089
614254
TOK 2
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
NW
SW
3/1/2010
2010-002886
   
614255
TOK 3
2/17/2010
MCL
Trad
 
16N
13E
9
NW
SE
3/1/2010
2010-002887
3/31/2010
2010-005090
614256
TOK 4
2/17/2010
MCL
Trad
 
16N
13E
9
NE
SW
3/1/2010
2010-002888
3/31/2010
2010-005091
614257
TOK 5
2/17/2010
MCL
MTRSC
1/4
16N
13E
8
SE
 
3/1/2010
2010-002889
   
614258
TOK 6
2/17/2010
MCL
MTRSC
1/4
16N
13E
9
SW
 
3/1/2010
2010-002890
   
614259
TOK 7
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
NW
3/1/2010
2010-002891
   
614260
TOK 8
2/17/2010
MCL
Trad
 
16N
13E
9
SE
NE
3/1/2010
2010-002892
3/31/2010
2010-005092
614261
TOK 9
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SW
3/1/2010
2010-002893
   
614262
TOK 10
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
9
SE
SE
3/1/2010
2010-002894
   
614263
TOK 11
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SW
3/1/2010
2010-002895
3/31/2010
2010-005093
614264
TOK 12
2/17/2010
MCL
Trad
 
16N
13E
10
SW
SE
3/1/2010
2010-002896
3/31/2010
2010-005094
614265
TOK 13
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
NE
 
3/1/2010
2010-002897
   
614266
TOK 14
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NW
 
3/1/2010
2010-002898
   
614267
TOK 15
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
NE
 
3/1/2010
2010-002899
   
614268
TOK 16
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NW
 
3/1/2010
2010-002900
   
614269
TOK 17
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
NE
 
3/1/2010
2010-002901
   
614270
TOK 18
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
NW
 
3/1/2010
2010-002902
   
614271
TOK 19
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NW
3/1/2010
2010-002903
   
614272
TOK 20
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
16
NE
NE
3/1/2010
2010-002904
   
614273
TOK 21
2/17/2010
MCL
Trad
 
16N
13E
15
NW
NW
3/1/2010
2010-002905
3/31/2010
2010-005095
614274
TOK 22
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SW
3/1/2010
2010-002906
3/31/2010
2010-005096
614275
TOK 23
2/17/2010
MCL
Trad
 
16N
13E
16
NE
SE
3/1/2010
2010-002907
3/31/2010
2010-005097
614276
TOK 24
2/17/2010
MCL
Trad
 
16N
13E
15
NW
SW
3/1/2010
2010-002908
3/31/2010
2010-005098
614277
TOK 25
2/17/2010
MCL
MTRSC
1/4
16N
12E
14
SE
 
3/1/2010
2010-002909
   
614278
TOK 26
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SW
 
3/1/2010
2010-002910
   
614279
TOK 27
2/17/2010
MCL
MTRSC
1/4
16N
12E
13
SE
 
3/1/2010
2010-002911
   
614280
TOK 28
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SW
 
3/1/2010
2010-002912
   
614281
TOK 29
2/17/2010
MCL
MTRSC
1/4
16N
13E
18
SE
 
3/1/2010
2010-002913
   
614282
TOK 30
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SW
 
3/1/2010
2010-002914
   
614283
TOK 31
2/17/2010
MCL
MTRSC
1/4
16N
13E
17
SE
 
3/1/2010
2010-002915
   
614284
TOK 32
2/17/2010
MCL
MTRSC
1/4
16N
13E
16
SW
 
3/1/2010
2010-002916
   
614285
TOK 33
2/17/2010
MCL
Trad
 
16N
13E
16
SE
NW
3/1/2010
2010-002917
3/31/2010
2010-005099
614286
TOK 34
2/17/2010
MCL
Trad
 
16N
13E
16
SE
SW
3/1/2010
2010-002918
3/31/2010
2010-005100
614287
TOK 35
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NW
 
3/1/2010
2010-002919
   



Page 1 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614288
TOK 36
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
NE
 
3/1/2010
2010-002920
   
614289
TOK 37
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NW
 
3/1/2010
2010-002921
   
614290
TOK 38
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
NE
 
3/1/2010
2010-002922
   
614291
TOK 39
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NW
 
3/1/2010
2010-002923
   
614292
TOK 40
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
NE
 
3/1/2010
2010-002924
   
614293
TOK 41
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NW
 
3/1/2010
2010-002925
   
614294
TOK 42
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
NE
 
3/1/2010
2010-002926
   
614295
TOK 43
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
NW
3/1/2010
2010-002927
   
614296
TOK 44
2/17/2010
MCL
Trad
 
16N
13E
21
NW
NE
3/1/2010
2010-002928
3/31/2010
2010-005101
614297
TOK 45
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
NW
SW
3/1/2010
2010-002929
   
614298
TOK 46
2/17/2010
MCL
Trad
 
16N
13E
21
NW
SE
3/1/2010
2010-002930
3/31/2010
2010-005102
614299
TOK 47
2/17/2010
MCL
MTRSC
1/4
16N
12E
22
SE
 
3/1/2010
2010-002931
   
614300
TOK 48
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SW
 
3/1/2010
2010-002932
   
614301
TOK 49
2/17/2010
MCL
MTRSC
1/4
16N
12E
23
SE
 
3/1/2010
2010-002933
   
614302
TOK 50
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SW
 
3/1/2010
2010-002934
   
614303
TOK 51
2/17/2010
MCL
MTRSC
1/4
16N
12E
24
SE
 
3/1/2010
2010-002935
   
614304
TOK 52
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SW
 
3/1/2010
2010-002936
   
614305
TOK 53
2/17/2010
MCL
MTRSC
1/4
16N
13E
19
SE
 
3/1/2010
2010-002937
   
614306
TOK 54
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SW
 
3/1/2010
2010-002938
   
614307
TOK 55
2/17/2010
MCL
MTRSC
1/4
16N
13E
20
SE
 
3/1/2010
2010-002939
   
614308
TOK 56
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
NW
3/1/2010
2010-002940
   
614309
TOK 57
2/17/2010
MCL
Trad
 
16N
13E
21
SW
NE
3/1/2010
2010-002941
3/31/2010
2010-005103
614310
TOK 58
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
21
SW
SW
3/1/2010
2010-002942
   
614311
TOK 59
2/17/2010
MCL
Trad
 
16N
13E
21
SW
SE
3/1/2010
2010-002943
3/31/2010
2010-005104
614312
TOK 60
2/17/2010
MCL
Trad
 
16N
13E
21
SE
SW
3/1/2010
2010-002944
3/31/2010
2010-005105
614313
TOK 61
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NW
 
3/1/2010
2010-002945
   
614314
TOK 62
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
NE
 
3/1/2010
2010-002946
   
614315
TOK 63
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NW
 
3/1/2010
2010-002947
   
614316
TOK 64
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
NE
 
3/1/2010
2010-002948
   
614317
TOK 65
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
NW
 
3/1/2010
2010-002949
   
614318
TOK 66
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NW
3/1/2010
2010-002950
   
614319
TOK 67
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
NE
3/1/2010
2010-002951
   
614320
TOK 68
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
25
NE
SW
3/1/2010
2010-002952
   
614321
TOK 69
2/17/2010
MCL
Trad
 
16N
12E
25
NE
SE
3/1/2010
2010-002953
3/31/2010
2010-005106
614322
TOK 70
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NW
3/1/2010
2010-002954
   
614323
TOK 71
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
30
NW
NE
3/1/2010
2010-002955
   
614324
TOK 72
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SW
3/1/2010
2010-002956
3/31/2010
2010-005107



Page 2 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614325
TOK 73
2/17/2010
MCL
Trad
 
16N
13E
30
NW
SE
3/1/2010
2010-002957
3/31/2010
2010-005108
614326
TOK 74
2/17/2010
MCL
MTRSC
1/4
16N
13E
30
NE
 
3/1/2010
2010-002958
   
614327
TOK 75
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NW
 
3/1/2010
2010-002959
   
614328
TOK 76
2/17/2010
MCL
MTRSC
1/4
16N
13E
29
NE
 
3/1/2010
2010-002960
   
614329
TOK 77
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NW
3/1/2010
2010-002961
   
614330
TOK 78
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
NE
3/1/2010
2010-002962
   
614331
TOK 79
2/17/2010
MCL
MTRSC
1/4-1/4
16N
13E
28
NW
SW
3/1/2010
2010-002963
   
614332
TOK 80
2/17/2010
MCL
Trad
 
16N
13E
28
NW
SE
3/1/2010
2010-002964
3/31/2010
2010-005109
614333
TOK 81
2/17/2010
MCL
Trad
 
16N
13E
28
NE
NW
3/1/2010
2010-002965
3/31/2010
2010-005110
614334
TOK 82
2/17/2010
MCL
Trad
 
16N
13E
28
NE
SW
3/1/2010
2010-002966
3/31/2010
2010-005111
614335
TOK 83
2/17/2010
MCL
MTRSC
1/4
16N
12E
28
SE
 
3/1/2010
2010-002967
   
614336
TOK 84
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SW
 
3/1/2010
2010-002968
   
614337
TOK 85
2/17/2010
MCL
MTRSC
1/4
16N
12E
27
SE
 
3/1/2010
2010-002969
   
614338
TOK 86
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SW
 
3/1/2010
2010-002970
   
614339
TOK 87
2/17/2010
MCL
MTRSC
1/4
16N
12E
26
SE
 
3/1/2010
2010-002971
   
614340
TOK 88
2/17/2010
MCL
MTRSC
1/4
16N
12E
25
SW
 
3/1/2010
2010-002972
   
614341
TOK 89
2/17/2010
MCL
Trad
 
16N
12E
25
SE
NW
3/1/2010
2010-002973
3/31/2010
2010-005112
614342
TOK 90
2/17/2010
MCL
Trad
 
16N
12E
25
SE
SW
3/1/2010
2010-002974
3/31/2010
2010-005113
614343
TOK 91
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NW
3/1/2010
2010-002975
3/31/2010
2010-005114
614344
TOK 92
2/17/2010
MCL
Trad
 
16N
13E
29
SW
NE
3/1/2010
2010-002976
3/31/2010
2010-005115
614345
TOK 93
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NW
3/1/2010
2010-002977
3/31/2010
2010-005116
614346
TOK 94
2/17/2010
MCL
Trad
 
16N
13E
29
SE
NE
3/1/2010
2010-002978
3/31/2010
2010-005117
614347
TOK 95
2/17/2010
MCL
Trad
 
16N
13E
28
SW
NW
3/1/2010
2010-002979
3/31/2010
2010-005118
614348
TOK 96
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NW
 
3/1/2010
2010-002980
   
614349
TOK 97
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
NE
 
3/1/2010
2010-002981
   
614350
TOK 98
2/17/2010
MCL
MTRSC
1/4
16N
12E
34
NW
 
3/1/2010
2010-002982
   
614351
TOK 99
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NW
3/1/2010
2010-002983
   
614352
TOK 100
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
NE
NE
3/1/2010
2010-002984
   
614353
TOK 101
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SW
3/1/2010
2010-002985
3/31/2010
2010-005119
614354
TOK 102
2/17/2010
MCL
Trad
 
16N
12E
34
NE
SE
3/1/2010
2010-002986
3/31/2010
2010-005120
614355
TOK 103
2/17/2010
MCL
Trad
 
16N
12E
35
NW
NW
3/1/2010
2010-002987
3/31/2010
2010-005121
614356
TOK 104
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NW
NE
3/1/2010
2010-002988
   
614357
TOK 105
2/17/2010
MCL
Trad
 
16N
12E
35
NW
SE
3/1/2010
2010-002989
3/31/2010
2010-005122
614358
TOK 106
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NW
3/1/2010
2010-002990
   
614359
TOK 107
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
35
NE
NE
3/1/2010
2010-002991
   
614360
TOK 108
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SW
3/1/2010
2010-002992
3/31/2010
2010-005123
614361
TOK 109
2/17/2010
MCL
Trad
 
16N
12E
35
NE
SE
3/1/2010
2010-002993
3/31/2010
2010-005124



Page 3 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
614362
TOK 110
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
36
NW
NW
3/1/2010
2010-002994
   
614363
TOK 111
2/17/2010
MCL
Trad
 
16N
12E
36
NW
NE
3/1/2010
2010-002995
3/31/2010
2010-005125
614364
TOK 112
2/17/2010
MCL
Trad
 
16N
12E
36
NW
SW
3/1/2010
2010-002996
3/31/2010
2010-005126
614365
TOK 113
2/17/2010
MCL
Trad
 
16N
12E
36
NE
NW
3/1/2010
2010-002997
3/31/2010
2010-005127
614366
TOK 114
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SW
 
3/1/2010
2010-002998
   
614367
TOK 115
2/17/2010
MCL
MTRSC
1/4
16N
12E
32
SE
 
3/1/2010
2010-002999
   
614368
TOK 116
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SW
 
3/1/2010
2010-003000
   
614369
TOK 117
2/17/2010
MCL
MTRSC
1/4
16N
12E
33
SE
 
3/1/2010
2010-003001
   
614370
TOK 118
2/17/2010
MCL
MTRSC
1/4-1/4
16N
12E
34
SW
NW
3/1/2010
2010-003002
   
614371
TOK 119
2/17/2010
MCL
Trad
 
16N
12E
34
SW
NE
3/1/2010
2010-003003
3/31/2010
2010-005128
614372
TOK 120
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SW
3/1/2010
2010-003004
3/31/2010
2010-005129
614373
TOK 121
2/17/2010
MCL
Trad
 
16N
12E
34
SW
SE
3/1/2010
2010-003005
3/31/2010
2010-005130
614374
TOK 122
2/17/2010
MCL
Trad
 
16N
12E
34
SE
NW
3/1/2010
2010-003006
3/31/2010
2010-005131
715557
Eagle 141
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
NE
 
9/27/2012
2012-019227
2/8/2013; 7/8/2020
2013-002169; 2020-009876-0
715567
Eagle 151
8/22/2012
MCL
MTRSC
1/4
16N
12E
1
SE
 
9/27/2012
2012-019237
   
715568
Eagle 152
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SW
 
9/27/2012
2012-019238
   
715569
Eagle 153
8/22/2012
MCL
MTRSC
1/4
16N
13E
6
SE
 
9/27/2012
2012-019239
   
715577
Eagle 161
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
NE
 
9/27/2012
2012-019247
   
715578
Eagle 162
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NW
 
9/27/2012
2012-019248
   
715579
Eagle 163
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
NE
 
9/27/2012
2012-019249
   
715580
Eagle 164
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
NW
 
9/27/2012
2012-019250
   
715588
Eagle 172
8/22/2012
MCL
MTRSC
1/4
16N
12E
12
SE
 
9/27/2012
2012-019258
   
715589
Eagle 173
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SW
 
9/27/2012
2012-019259
   
715590
Eagle 174
8/22/2012
MCL
MTRSC
1/4
16N
13E
7
SE
 
9/27/2012
2012-019260
   
715591
Eagle 175
8/22/2012
MCL
MTRSC
1/4
16N
13E
8
SW
 
9/27/2012
2012-019261
   
715614
Eagle 198
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
NW
9/27/2012
2012-019284
2/8/2013; 7/8/2020
2013-002182; 2020-009877-0
715615
Eagle 199
8/22/2012
MCL
Trad
 
16N
13E
6
NW
NE
9/27/2012
2012-019285
   
715616
Eagle 200
8/22/2012
MCL
Trad
 
16N
13E
6
NE
NW
9/27/2012
2012-019286
   
715618
Eagle 202
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SW
9/27/2012
2012-019288
   
715619
Eagle 203
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NW
SE
9/27/2012
2012-019289
   
715620
Eagle 204
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
6
NE
SW
9/27/2012
2012-019290
   
715621
Eagle 205
8/22/2012
MCL
Trad
 
16N
13E
6
NE
SE
9/27/2012
2012-019291
   
715622
Eagle 206
8/22/2012
MCL
Trad
 
16N
13E
5
NW
SW
9/27/2012
2012-019292
   
715623
Eagle 207
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NW
9/27/2012
2012-019293
   
715624
Eagle 208
8/22/2012
MCL
Trad
 
16N
13E
5
SW
NE
9/27/2012
2012-019294
   
715626
Eagle 210
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SW
9/27/2012
2012-019296
   
715627
Eagle 211
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
5
SW
SE
9/27/2012
2012-019297
   



Page 4 of 5

--------------------------------------------------------------------------------

 
ADL
Number
 
 
Claim Name
 
Location Date
MCL,
LL, or
SS MCL
MTRSC or
Traditiona l
1/4
or 1/4-1/4
 
 
T
 
 
R
 
 
S
 
 
Q
 
 
Q-Q
 
Date Recorded
 
Document Number
 
Amendment Recorded
Amendment
Document Number
715628
Eagle 212
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SW
9/27/2012
2012-019298
   
715629
Eagle 213
8/22/2012
MCL
Trad
 
16N
13E
5
SE
SE
9/27/2012
2012-019299
   
715630
Eagle 214
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NW
9/27/2012
2012-019300
   
715631
Eagle 215
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
NE
9/27/2012
2012-019301
   
715632
Eagle 216
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SW
9/27/2012
2012-019302
   
715633
Eagle 217
8/22/2012
MCL
MTRSC
1/4-1/4
16N
13E
8
NE
SE
9/27/2012
2012-019303
   
715636
TOK 125
8/28/2012
MCL
Trad
 
16N
13E
21
NE
NW &
9/27/2012
2012-019306
   
715637
TOK 126
8/28/2012
MCL
Trad
 
16N
13E
28
SW
NE
9/27/2012
2012-019307
   
715638
TOK 127
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NE
9/27/2012
2012-019308
   
715639
TOK 128
8/28/2012
MCL
Trad
 
16N
13E
30
SE
NW
9/27/2012
2012-019309
   
715640
TOK 129
8/28/2012
MCL
Trad
 
16N
13E
30
SW
NE
9/27/2012
2012-019310
   
715641
TOK 130
8/28/2012
MCL
Trad
 
16N
12E
25
SE
NE
9/27/2012
2012-019311
   
715642
TOK 131
8/28/2012
MCL
Trad
 
16N
12E
36
NW
SE
9/27/2012
2012-019312
   



Page 5 of 5

--------------------------------------------------------------------------------

EXHIBIT B
TO
OPTION TO PURCHASE STATE MINING CLAIMS




FORM MINING DEED
 
 


RECORD THIS INSTRUMENT IN THE FAIRBANKS RECORDING DISTRICT


INDEX THIS INSTRUMENT AS FOLLOWS:




Grantor:
Contango Minerals Alaska, LLC


Grantee:
Peak Gold, LLC


Lands:
See Exhibit 1 attached hereto



AFTER RECORDING, RETURN
 
THIS INSTRUMENT TO:
Peak Gold, LLC c/o Kinross Gold U.S.A., Inc.

Attention: Land Department

5075 S. Syracuse St., Suite 800

Denver, CO  80237



******************************************************************************
 
MINING QUITCLAIM DEED


THIS MINING QUITCLAIM DEED (this “Deed”) is made effective the __ day of ______,
202_, between CONTANGO MINERALS ALASKA, LLC, an Alaska limited liability company
(“Grantor”), the address of which is
______________________________________________ and Peak Gold, LLC, a Delaware
limited liability company (“Grantee”), the address of which is
________________________________.


WITNESSETH


THAT GRANTOR, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, does hereby convey and quitclaim unto Grantee, and its successors
and assigns, all of Grantor’s right, title and interest (if any) in and to those
certain State Mining Claims located in the Fairbanks Recording District
described in the attached Exhibit 1 and Grantor’s right, title and interest (if
any) in and to all and singular the tenements, hereditaments, appurtenances,
fixtures, buildings and other improvements thereon or thereunto belonging to or
in anywise appertaining, the reversion and reversions, remainder and remainders,
rents, issues, and profits thereof and including all of the lodes, ledges, veins
and mineral-bearing rock, both known and unknown, lying within the boundaries of
such mining claims, and all dips, spurs and angles, and all the ores, mineral
bearing-quartz, rock and earth or other mineral deposits therein or thereon,
together with all after acquired title of the Grantor therein (collectively, the
“Property”).


B-1

--------------------------------------------------------------------------------

To have and hold, all and singular, the above-mentioned and described Property
unto Grantee, and its successors and assigns, forever.


This Deed incorporates by reference the representations and warranties, and
associated limitations and disclaimers, made in that certain Option to Purchase
State Mining Claims (the “Agreement”) dated __________, 2020, by and between
Grantor and Grantee, with respect to the Property.


This Deed shall extend to and be binding upon and every benefit hereof shall
inure to the parties hereto, their respective successors and assigns.  This Deed
is intended to and does convey and quitclaim any after acquired title or
interest in and to the Property that Grantor may hereafter acquire.


This Deed, being further documentation of the transactions contemplated by the
Agreement, is subject in all respects to the terms and conditions of the
Agreement.  In the event of a conflict between any provision of this Deed and
any provision of the Agreement, the provisions of the Agreement shall control.


IN WITNESS WHEREOF, the Grantor has hereunder set their hand.



 
CONTANGO MINERALS ALASKA, LLC
 
 
__________________________________
 
Name:_____________________________
 
Title: _____________________________
 
Date:  ____________________________
 



STATE OF _____________
     
ss.
 
COUNTY OF ___________
   



The foregoing instrument was acknowledged before me this ____ day of __________,
202_, by (name) ____________________________, as (title) ______________________
of CONTANGO MINERALS ALASKA, LLC, an Alaska limited liability company, on behalf
of said ________________________.




                                                                                                                                                                        

Notary name:
Notary Public in and for the State of:
My appointment expires:__________




B-2

--------------------------------------------------------------------------------

EXHIBIT 1
TO
MINING QUITCLAIM DEED


Mining Claims




Copper River Meridian, Fairbanks Recording District, ALL



[Insert List of Claims that Optionee Elects to Acquire]




B-3

--------------------------------------------------------------------------------

EXHIBIT C
TO
OPTION TO PURCHASE STATE MINING CLAIMS


 
MEMORANDUM OF AGREEMENT
 


RECORD THIS INSTRUMENT IN THE FAIRBANKS RECORDING DISTRICT


INDEX THIS INSTRUMENT AS FOLLOWS:




Grantor:
Contango Minerals Alaska, LLC


Grantee:
Peak Gold, LLC


Lands:
See Exhibit 1 attached hereto



AFTER RECORDING, RETURN

THIS INSTRUMENT TO:
Peak Gold, LLC c/o Kinross Gold U.S.A., Inc.
Attention: Land Department
5075 S. Syracuse St., Suite 800
Denver, CO  80237


 
******************************************************************************
 
MEMORANDUM OF OPTION AGREEMENT
 
This MEMORANDUM OF OPTION AGREEMENT (this “Memorandum Agreement”), is entered
into as of __________, 2020 (“Effective Date”), by and between Contango Minerals
Alaska, LLC, an Alaska limited liability company (“Contango”), the address of
which is _________________________________, and Peak Gold, LLC, a Delaware
limited liability company (“Peak Gold”), the address of which is
________________________________________.
 


WITNESSETH:
 
WHEREAS, Contango and Peak Gold have entered into that certain Option to
Purchase State Mining Claims (the “Agreement”) of even date herewith with
respect to the properties described in Exhibit 1 to this Memorandum Agreement
(the “Property”); and
 
WHEREAS, the parties are executing this Memorandum Agreement to impart
constructive notice of the Agreement and the grants made by and pursuant
thereto,
 
NOW, THEREFORE, in consideration of the parties’ execution of the Agreement and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties hereby state as follows:
 

--------------------------------------------------------------------------------

1.            Incorporation of Agreement; Definitions.
 
This Memorandum Agreement is made and entered into by the parties pursuant to
and in accordance with the Agreement. The provisions of the Agreement are hereby
incorporated into this Memorandum Agreement and made a part hereof to the same
extent as if said provisions were fully set forth herein. Copies of the
Agreement are in the possession of the parties at the addresses shown above. If
there is any conflict between this Memorandum Agreement and the Agreement, the
Agreement shall govern.
 
For purposes of this Memorandum Agreement, capitalized terms used herein but not
otherwise defined herein mean the same herein as in the Agreement.
 
2.            Grant of Option.
 
Pursuant to the Agreement, Contango has granted to Peak Gold the option to
acquire the Property and any amended or relocated claims or other interests that
Contango acquires within the boundaries of the Property pursuant to the terms
and conditions of the Agreement (“Option”).
 
3.            Term.
 
The term of the Option shall commence on the date that is six months after the
Effective Date and shall continue for the period of one (1) year (the “Option
Period”), unless the Agreement is sooner terminated pursuant to the terms of the
Agreement. Upon expiration of the Option Period, the Agreement and this
Memorandum Agreement shall automatically terminate with no further action on the
part of any person, and be of no further force and effect, unless Peak Gold has
delivered an Option Notice in accordance with the provisions of the Agreement
during the Option Period, and the associated Closing has not occurred prior to
the expiration of the Option Period, in which case the Agreement and this
Memorandum Agreement  shall remain in full force and effect until the completion
of the associated Closing, provided that this Memorandum Agreement shall in any
event automatically terminate on the date that is thirty-six months after the
Effective Date.
 
Executed by Contango and Peak Gold, to be effective as of the Effective Date.
 
CONTANGO MINERALS ALASKA, LLC


By: _______________________________
Name:   ____________________________
Title:        ____________________________



--------------------------------------------------------------------------------

STATE OF
)

) ss.

COUNTY OF
)



The foregoing instrument was acknowledged before me this ____ day of __________,
2020, by (name) ____________________________, as (title) ______________________
of CONTANGO MINERALS ALASKA, LLC, an Alaska limited liability company on behalf
of said ________________________.




                                                                                    

Notary Public in and for Alaska
Residing
at                                                                                                  
My Commission
expires                                                                                                  






PEAK GOLD, LLC


By: _______________________________
Name:  ____________________________
Title:     ____________________________





STATE OF
)

) ss.

COUNTY OF
)



The foregoing instrument was acknowledged before me this ____ day of __________,
2020, by (name)___________________________________,
(title)_______________________ of PEAK GOLD, LLC, a Delaware limited liability
company, on behalf of said limited liability company.




                                                                                    

Notary Public in and
for                                                                                                  
Residing
at                                                                                                  
My Commission
expires                                                                                                  



--------------------------------------------------------------------------------

EXHIBIT 1
TO
MEMORANDUM OF OPTION TO PURCHASE STATE MINING CLAIMS




The Property


Copper River Meridian, Fairbanks Recording District



ADL
Number
Claim Name
Location
Date
MTRSC
or
Traditional
1/4
or
1/4-1/4
T
R
S
Q
Q-Q
614253
TOK 1
2/17/2010
Trad
 
16N
13E
9
NW
NW
614254
TOK 2
2/17/2010
MTRSC
1/4-1/4
16N
13E
9
NW
SW
614255
TOK 3
2/17/2010
Trad
 
16N
13E
9
NW
SE
614256
TOK 4
2/17/2010
Trad
 
16N
13E
9
NE
SW
614257
TOK 5
2/17/2010
MTRSC
1/4
16N
13E
8
SE
 
614258
TOK 6
2/17/2010
MTRSC
1/4
16N
13E
9
SW
 
614259
TOK 7
2/17/2010
MTRSC
1/4-1/4
16N
13E
9
SE
NW
614260
TOK 8
2/17/2010
Trad
 
16N
13E
9
SE
NE
614261
TOK 9
2/17/2010
MTRSC
1/4-1/4
16N
13E
9
SE
SW
614262
TOK 10
2/17/2010
MTRSC
1/4-1/4
16N
13E
9
SE
SE
614263
TOK 11
2/17/2010
Trad
 
16N
13E
10
SW
SW
614264
TOK 12
2/17/2010
Trad
 
16N
13E
10
SW
SE
614265
TOK 13
2/17/2010
MTRSC
1/4
16N
12E
13
NE
 
614266
TOK 14
2/17/2010
MTRSC
1/4
16N
13E
18
NW
 
614267
TOK 15
2/17/2010
MTRSC
1/4
16N
13E
18
NE
 
614268
TOK 16
2/17/2010
MTRSC
1/4
16N
13E
17
NW
 
614269
TOK 17
2/17/2010
MTRSC
1/4
16N
13E
17
NE
 
614270
TOK 18
2/17/2010
MTRSC
1/4
16N
13E
16
NW
 
614271
TOK 19
2/17/2010
MTRSC
1/4-1/4
16N
13E
16
NE
NW
614272
TOK 20
2/17/2010
MTRSC
1/4-1/4
16N
13E
16
NE
NE
614273
TOK 21
2/17/2010
Trad
 
16N
13E
15
NW
NW
614274
TOK 22
2/17/2010
Trad
 
16N
13E
16
NE
SW
614275
TOK 23
2/17/2010
Trad
 
16N
13E
16
NE
SE
614276
TOK 24
2/17/2010
Trad
 
16N
13E
15
NW
SW
614277
TOK 25
2/17/2010
MTRSC
1/4
16N
12E
14
SE
 
614278
TOK 26
2/17/2010
MTRSC
1/4
16N
12E
13
SW
 
614279
TOK 27
2/17/2010
MTRSC
1/4
16N
12E
13
SE
 
614280
TOK 28
2/17/2010
MTRSC
1/4
16N
13E
18
SW
 
614281
TOK 29
2/17/2010
MTRSC
1/4
16N
13E
18
SE
 



C-1

--------------------------------------------------------------------------------

ADL
Number
Claim Name
Location
Date
MTRSC
or
Traditional
1/4
or
1/4-1/4
T
R
S
Q
Q-Q

614282
TOK 30
2/17/2010
MTRSC
1/4
16N
13E
17
SW
 
614283
TOK 31
2/17/2010
MTRSC
1/4
16N
13E
17
SE
 
614284
TOK 32
2/17/2010
MTRSC
1/4
16N
13E
16
SW
 
614285
TOK 33
2/17/2010
Trad
 
16N
13E
16
SE
NW
614286
TOK 34
2/17/2010
Trad
 
16N
13E
16
SE
SW
614287
TOK 35
2/17/2010
MTRSC
1/4
16N
12E
23
NW
 
614288
TOK 36
2/17/2010
MTRSC
1/4
16N
12E
23
NE
 
614289
TOK 37
2/17/2010
MTRSC
1/4
16N
12E
24
NW
 
614290
TOK 38
2/17/2010
MTRSC
1/4
16N
12E
24
NE
 
614291
TOK 39
2/17/2010
MTRSC
1/4
16N
13E
19
NW
 
614292
TOK 40
2/17/2010
MTRSC
1/4
16N
13E
19
NE
 
614293
TOK 41
2/17/2010
MTRSC
1/4
16N
13E
20
NW
 
614294
TOK 42
2/17/2010
MTRSC
1/4
16N
13E
20
NE
 
614295
TOK 43
2/17/2010
MTRSC
1/4-1/4
16N
13E
21
NW
NW
614296
TOK 44
2/17/2010
Trad
 
16N
13E
21
NW
NE
614297
TOK 45
2/17/2010
MTRSC
1/4-1/4
16N
13E
21
NW
SW
614298
TOK 46
2/17/2010
Trad
 
16N
13E
21
NW
SE
614299
TOK 47
2/17/2010
MTRSC
1/4
16N
12E
22
SE
 
614300
TOK 48
2/17/2010
MTRSC
1/4
16N
12E
23
SW
 
614301
TOK 49
2/17/2010
MTRSC
1/4
16N
12E
23
SE
 
614302
TOK 50
2/17/2010
MTRSC
1/4
16N
12E
24
SW
 
614303
TOK 51
2/17/2010
MTRSC
1/4
16N
12E
24
SE
 
614304
TOK 52
2/17/2010
MTRSC
1/4
16N
13E
19
SW
 
614305
TOK 53
2/17/2010
MTRSC
1/4
16N
13E
19
SE
 
614306
TOK 54
2/17/2010
MTRSC
1/4
16N
13E
20
SW
 
614307
TOK 55
2/17/2010
MTRSC
1/4
16N
13E
20
SE
 
614308
TOK 56
2/17/2010
MTRSC
1/4-1/4
16N
13E
21
SW
NW
614309
TOK 57
2/17/2010
Trad
 
16N
13E
21
SW
NE
614310
TOK 58
2/17/2010
MTRSC
1/4-1/4
16N
13E
21
SW
SW
614311
TOK 59
2/17/2010
Trad
 
16N
13E
21
SW
SE
614312
TOK 60
2/17/2010
Trad
 
16N
13E
21
SE
SW
614313
TOK 61
2/17/2010
MTRSC
1/4
16N
12E
27
NW
 
614314
TOK 62
2/17/2010
MTRSC
1/4
16N
12E
27
NE
 
614315
TOK 63
2/17/2010
MTRSC
1/4
16N
12E
26
NW
 
614316
TOK 64
2/17/2010
MTRSC
1/4
16N
12E
26
NE
 



C-2

--------------------------------------------------------------------------------

ADL
Number
Claim Name
Location
Date
MTRSC
or
Traditional
1/4
or
1/4-1/4
T
R
S
Q
Q-Q

614317
TOK 65
2/17/2010
MTRSC
1/4
16N
12E
25
NW
 
614318
TOK 66
2/17/2010
MTRSC
1/4-1/4
16N
12E
25
NE
NW
614319
TOK 67
2/17/2010
MTRSC
1/4-1/4
16N
12E
25
NE
NE
614320
TOK 68
2/17/2010
MTRSC
1/4-1/4
16N
12E
25
NE
SW
614321
TOK 69
2/17/2010
Trad
 
16N
12E
25
NE
SE
614322
TOK 70
2/17/2010
MTRSC
1/4-1/4
16N
13E
30
NW
NW
614323
TOK 71
2/17/2010
MTRSC
1/4-1/4
16N
13E
30
NW
NE
614324
TOK 72
2/17/2010
Trad
 
16N
13E
30
NW
SW
614325
TOK 73
2/17/2010
Trad
 
16N
13E
30
NW
SE
614326
TOK 74
2/17/2010
MTRSC
1/4
16N
13E
30
NE
 
614327
TOK 75
2/17/2010
MTRSC
1/4
16N
13E
29
NW
 
614328
TOK 76
2/17/2010
MTRSC
1/4
16N
13E
29
NE
 
614329
TOK 77
2/17/2010
MTRSC
1/4-1/4
16N
13E
28
NW
NW
614330
TOK 78
2/17/2010
MTRSC
1/4-1/4
16N
13E
28
NW
NE
614331
TOK 79
2/17/2010
MTRSC
1/4-1/4
16N
13E
28
NW
SW
614332
TOK 80
2/17/2010
Trad
 
16N
13E
28
NW
SE
614333
TOK 81
2/17/2010
Trad
 
16N
13E
28
NE
NW
614334
TOK 82
2/17/2010
Trad
 
16N
13E
28
NE
SW
614335
TOK 83
2/17/2010
MTRSC
1/4
16N
12E
28
SE
 
614336
TOK 84
2/17/2010
MTRSC
1/4
16N
12E
27
SW
 
614337
TOK 85
2/17/2010
MTRSC
1/4
16N
12E
27
SE
 
614338
TOK 86
2/17/2010
MTRSC
1/4
16N
12E
26
SW
 
614339
TOK 87
2/17/2010
MTRSC
1/4
16N
12E
26
SE
 
614340
TOK 88
2/17/2010
MTRSC
1/4
16N
12E
25
SW
 
614341
TOK 89
2/17/2010
Trad
 
16N
12E
25
SE
NW
614342
TOK 90
2/17/2010
Trad
 
16N
12E
25
SE
SW
614343
TOK 91
2/17/2010
Trad
 
16N
13E
29
SW
NW
614344
TOK 92
2/17/2010
Trad
 
16N
13E
29
SW
NE
614345
TOK 93
2/17/2010
Trad
 
16N
13E
29
SE
NW
614346
TOK 94
2/17/2010
Trad
 
16N
13E
29
SE
NE
614347
TOK 95
2/17/2010
Trad
 
16N
13E
28
SW
NW
614348
TOK 96
2/17/2010
MTRSC
1/4
16N
12E
33
NW
 
614349
TOK 97
2/17/2010
MTRSC
1/4
16N
12E
33
NE
 
614350
TOK 98
2/17/2010
MTRSC
1/4
16N
12E
34
NW
 
614351
TOK 99
2/17/2010
MTRSC
1/4-1/4
16N
12E
34
NE
NW



C-3

--------------------------------------------------------------------------------

ADL
Number
Claim Name
Location
Date
MTRSC
or
Traditional
1/4
or
1/4-1/4
T
R
S
Q
Q-Q

614352
TOK 100
2/17/2010
MTRSC
1/4-1/4
16N
12E
34
NE
NE
614353
TOK 101
2/17/2010
Trad
 
16N
12E
34
NE
SW
614354
TOK 102
2/17/2010
Trad
 
16N
12E
34
NE
SE
614355
TOK 103
2/17/2010
Trad
 
16N
12E
35
NW
NW
614356
TOK 104
2/17/2010
MTRSC
1/4-1/4
16N
12E
35
NW
NE
614357
TOK 105
2/17/2010
Trad
 
16N
12E
35
NW
SE
614358
TOK 106
2/17/2010
MTRSC
1/4-1/4
16N
12E
35
NE
NW
614359
TOK 107
2/17/2010
MTRSC
1/4-1/4
16N
12E
35
NE
NE
614360
TOK 108
2/17/2010
Trad
 
16N
12E
35
NE
SW
614361
TOK 109
2/17/2010
Trad
 
16N
12E
35
NE
SE
614362
TOK 110
2/17/2010
MTRSC
1/4-1/4
16N
12E
36
NW
NW
614363
TOK 111
2/17/2010
Trad
 
16N
12E
36
NW
NE
614364
TOK 112
2/17/2010
Trad
 
16N
12E
36
NW
SW
614365
TOK 113
2/17/2010
Trad
 
16N
12E
36
NE
NW
614366
TOK 114
2/17/2010
MTRSC
1/4
16N
12E
32
SW
 
614367
TOK 115
2/17/2010
MTRSC
1/4
16N
12E
32
SE
 
614368
TOK 116
2/17/2010
MTRSC
1/4
16N
12E
33
SW
 
614369
TOK 117
2/17/2010
MTRSC
1/4
16N
12E
33
SE
 
614370
TOK 118
2/17/2010
MTRSC
1/4-1/4
16N
12E
34
SW
NW
614371
TOK 119
2/17/2010
Trad
 
16N
12E
34
SW
NE
614372
TOK 120
2/17/2010
Trad
 
16N
12E
34
SW
SW
614373
TOK 121
2/17/2010
Trad
 
16N
12E
34
SW
SE
614374
TOK 122
2/17/2010
Trad
 
16N
12E
34
SE
NW
715557
Eagle 141
8/22/2012
MTRSC
1/4
16N
12E
1
NE
 
715567
Eagle 151
8/22/2012
MTRSC
1/4
16N
12E
1
SE
 
715568
Eagle 152
8/22/2012
MTRSC
1/4
16N
13E
6
SW
 
715569
Eagle 153
8/22/2012
MTRSC
1/4
16N
13E
6
SE
 
715577
Eagle 161
8/22/2012
MTRSC
1/4
16N
12E
12
NE
 
715578
Eagle 162
8/22/2012
MTRSC
1/4
16N
13E
7
NW
 
715579
Eagle 163
8/22/2012
MTRSC
1/4
16N
13E
7
NE
 
715580
Eagle 164
8/22/2012
MTRSC
1/4
16N
13E
8
NW
 
715588
Eagle 172
8/22/2012
MTRSC
1/4
16N
12E
12
SE
 
715589
Eagle 173
8/22/2012
MTRSC
1/4
16N
13E
7
SW
 
715590
Eagle 174
8/22/2012
MTRSC
1/4
16N
13E
7
SE
 
715591
Eagle 175
8/22/2012
MTRSC
1/4
16N
13E
8
SW
 



C-4

--------------------------------------------------------------------------------

ADL
Number
Claim Name
Location
Date
MTRSC
or
Traditional
1/4
or
1/4-1/4
T
R
S
Q
Q-Q

715614
Eagle 198
8/22/2012
MTRSC
1/4-1/4
16N
13E
6
NW
NW
715615
Eagle 199
8/22/2012
Trad
 
16N
13E
6
NW
NE
715616
Eagle 200
8/22/2012
Trad
 
16N
13E
6
NE
NW
715618
Eagle 202
8/22/2012
MTRSC
1/4-1/4
16N
13E
6
NW
SW
715619
Eagle 203
8/22/2012
MTRSC
1/4-1/4
16N
13E
6
NW
SE
715620
Eagle 204
8/22/2012
MTRSC
1/4-1/4
16N
13E
6
NE
SW
715621
Eagle 205
8/22/2012
Trad
 
16N
13E
6
NE
SE
715622
Eagle 206
8/22/2012
Trad
 
16N
13E
5
NW
SW
715623
Eagle 207
8/22/2012
Trad
 
16N
13E
5
SW
NW
715624
Eagle 208
8/22/2012
Trad
 
16N
13E
5
SW
NE
715626
Eagle 210
8/22/2012
MTRSC
1/4-1/4
16N
13E
5
SW
SW
715627
Eagle 211
8/22/2012
MTRSC
1/4-1/4
16N
13E
5
SW
SE
715628
Eagle 212
8/22/2012
Trad
 
16N
13E
5
SE
SW
715629
Eagle 213
8/22/2012
Trad
 
16N
13E
5
SE
SE
715630
Eagle 214
8/22/2012
MTRSC
1/4-1/4
16N
13E
8
NE
NW
715631
Eagle 215
8/22/2012
MTRSC
1/4-1/4
16N
13E
8
NE
NE
715632
Eagle 216
8/22/2012
MTRSC
1/4-1/4
16N
13E
8
NE
SW
715633
Eagle 217
8/22/2012
MTRSC
1/4-1/4
16N
13E
8
NE
SE
715636
TOK 125
8/28/2012
Trad
 
16N
13E
21
NE
NW & SE
715637
TOK 126
8/28/2012
Trad
 
16N
13E
28
SW
NE
715638
TOK 127
8/28/2012
Trad
 
16N
13E
30
SE
NE
715639
TOK 128
8/28/2012
Trad
 
16N
13E
30
SE
NW
715640
TOK 129
8/28/2012
Trad
 
16N
13E
30
SW
NE
715641
TOK 130
8/28/2012
Trad
 
16N
12E
25
SE
NE
715642
TOK 131
8/28/2012
Trad
 
16N
12E
36
NW
SE











C-5